DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (US Patent Application Publication 2018/0092133), and further in view of Barbaresi et al (US Patent Application Publication 2008/0004054). Hereinafter Starsinic and Barbaresi.

Regarding claim 1, Starsinic discloses a multicast control device (gateway device) comprising: 
at least one memory storing instructions (the gateway device includes memory, paragraphs [0041], [0046]), and 
at least one processor configured to execute the instructions (the gateway device includes processor, that performs signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the device to operate in a wireless environment, paragraphs [0041], [0042], [0046]) to: 
receive a joining request message from a communication terminal to join a multicast service (the UE attempts to join the MBMS service, where the UE sends an IGMP/MLD Join request to the Multicast Address, and the MBMS-GW or GGSN sends an MBMS Authorization Request to the BM-SC, paragraphs [0062], [0109], [0110]).
	While Starsinic discloses the BM-SC is the node that controls MBMS Session, where the main functions of the BM-SC include at least the following: (i) Service Announcement Function; (ii) Key Management Function; and (iii) Session and Transmission Function (paragraph [0061]), where the BM-SC sends a request to the SCEF to inquire whether or not the UE is permitted to join the group (paragraph [0114]), Starsinic does not explicitly disclose “determine whether the number of communication terminals which have already joined the multicast service has reached a predetermined threshold;” and “reject the joining of the communication terminal sending the joining request message to the multicast service when it is 
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer configuration to send such configuration the UEs in order to gain information related to the UE not able to support the selected p-t-m transmission (paragraphs [0048], [0049]). The UE is rejected to join the MBMS service, and is provided with a default radio bearer configuration to join.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).  

Regarding claim 2, Starsinic and Barbaresi disclose the multicast control device according to claim 1, but Starsinic does not explicitly disclose wherein the at least one processor is further configured to execute the instructions to send preferential information indicating approval for preferential joining to the communication terminal which was rejected to join the multicast service, and 

Barbaresi discloses the RNC selects a default p-t-m radio bearer configuration, and signals such configuration to the UEs in order to gain information related to how many UEs are not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC provides the MBMS service to the UEs (paragraphs [0049], [0050]). The UE is rejected to join the MBMS service, and is provided with a default radio bearer configuration (i.e. preferential information) to join.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Regarding claim 3, Starsinic and Barbaresi disclose the multicast control device according to claim 2, but Starsinic does not explicitly disclose wherein the at least one processor is further configured to execute the instructions to allow joining of the communication terminal sending the joining request message containing the preferential information preferentially to a 
Barbaresi discloses the RNC selects a default p-t-m radio bearer configuration, and signals such configuration to the UEs in order to gain information related to how many UEs are not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC downgrades the p-t-m radio bearer configuration to provide the MBMS service to the UE (paragraphs [0049], [0050]). The UE is rejected to join the MBMS service, and is provided with a default radio bearer configuration (i.e. preferential information) to join, where the default radio bearer configuration is not supported.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Regarding claim 4, Starsinic and Barbaresi disclose the multicast control device according to claim 1, but Starsinic does not explicitly disclose wherein the at least one processor is further configured to execute the instructions to receive connection information of a communication terminal joining the multicast service from at least one base station connected to 
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m radio bearer configuration, and signals such configuration to the UEs in order to gain information related to how many UEs are not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC downgrades the p-t-m radio bearer configuration to provide the MBMS service to the UE (paragraphs [0049], [0050]). The controller determines whether to allow the UEs to access the MBMS service based on the threshold that is predetermined.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Regarding claim 5, Starsinic and Barbaresi disclose the multicast control device according to claim 1, but Starsinic does not explicitly disclose wherein, when connection of at 
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m radio bearer configuration, and signals such configuration to the UEs in order to gain information related to how many UEs are not able to support the selected p-t-m transmission, where the RNC derives a number of UEs being able to support the p-t-m from receiving the answers from the UE, and the RNC downgrades the p-t-m radio bearer configuration to provide the MBMS service to the UE (paragraphs [0049], [0050]). The controller determines whether to allow the UEs to access the MBMS service based on the threshold that is predetermined.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).

Regarding claim 6, Starsinic and Barbaresi disclose the multicast control device according to claim 1, Starsinic discloses wherein 
the communication terminal to join the multicast service is an IoT device (the M2M/IoT/WoT communication system includes M2M gateway devices and M2M terminal devices, paragraphs [0033] – [0035]; the M2M terminal devices are UEs, which are IoT devices).  
While Starsinic discloses the BM-SC is the node that controls MBMS Session, where the main functions of the BM-SC include at least the following: (i) Service Announcement Function; (ii) Key Management Function; and (iii) Session and Transmission Function (paragraph [0061]), where the BM-SC sends a request to the SCEF to inquire whether or not the UE is permitted to join the group (paragraph [0114]), Starsinic does not explicitly disclose “the number of IoT devices that can join the multicast service is a smaller number than the maximum number of devices allowed to connect in a cell formed by a base station.”
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer configuration to send such configuration the UEs in order to gain information related to the UE not able to support the selected p-t-m transmission (paragraphs [0048], [0049]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).  

Regarding claim 7, Starsinic discloses a multicast control method comprising: 
receiving a joining request message from a communication terminal to join a multicast service (the UE attempts to join the MBMS service, where the UE sends an IGMP/MLD Join request to the Multicast Address, and the MBMS-GW or GGSN sends an MBMS Authorization Request to the BM-SC, paragraphs [0062], [0109], [0110]).  
While Starsinic discloses the BM-SC is the node that controls MBMS Session, where the main functions of the BM-SC include at least the following: (i) Service Announcement Function; (ii) Key Management Function; and (iii) Session and Transmission Function (paragraph [0061]), where the BM-SC sends a request to the SCEF to inquire whether or not the UE is permitted to join the group (paragraph [0114]), Starsinic does not explicitly disclose “determining whether the number of communication terminals which have already joined the multicast service has reached a predetermined threshold;” and “rejecting joining of the communication terminal sending the joining request message to the multicast service when it is determined that the number of communication terminals which have already joined the multicast service has reached the predetermined threshold.”
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer configuration to send such configuration the UEs in order to gain information related to the UE not able to support the selected p-t-m transmission (paragraphs [0048], [0049]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the information content for optimizing the configuration of the content transmission (paragraph [0012] of Barbaresi).  

Regarding claim 8, Starsinic discloses a non-transitory computer readable medium (the gateway device includes memory, paragraphs [0041], [0046]) storing a program causing a computer (the gateway device includes processor, that performs signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the device to operate in a wireless environment, such as the processor access information from, and store data in any type of suitable memory, paragraphs [0041], [0042], [0046]) to perform: 
receiving a joining request message from a communication terminal to join a multicast service (the UE attempts to join the MBMS service, where the UE sends an IGMP/MLD Join request to the Multicast Address, and the MBMS-GW or GGSN sends an MBMS Authorization Request to the BM-SC, paragraphs [0062], [0109], [0110]). 
Starsinic discloses the BM-SC is the node that controls MBMS Session, where the main functions of the BM-SC include at least the following: (i) Service Announcement Function; (ii) Key Management Function; and (iii) Session and Transmission Function (paragraph [0061]), where the BM-SC sends a request to the SCEF to inquire whether or not the UE is permitted to join the group (paragraph [0114]), Starsinic does not explicitly disclose “determining whether the number of communication terminals which have already joined the multicast service has reached a predetermined threshold;” and “rejecting joining of the communication terminal sending the joining request message to the multicast service when it is determined that the number of communication terminals which have already joined the multicast service has reached the predetermined threshold.”
Barbaresi discloses the RNC in accordance with the MBMS framework estimates the number of UEs joined to the service in a determined cell, and when the number of UEs is higher than a threshold, the RNC selects a default p-t-m (point-to-multipoint) radio bearer configuration to send such configuration the UEs in order to gain information related to the UE not able to support the selected p-t-m transmission (paragraphs [0048], [0049]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Starsinic and Barbaresi before him or her, to incorporate the controller of the MBMS including a threshold to limit the number of UEs joining the MBMS service as taught by Barbaresi, to improve the BM-SC of the MBMS service of Starsinic for determining whether or not to allow/reject the join request sent by the UE based on a threshold. The motivation for doing so would have been to allow all the UEs to exploit the Barbaresi).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HWANG et al – the base station controller adapted to manage a cell including the UE transmits MBMS transmission scheme information to the UE in advance using the paging information
WANG et al – the RAN sends recounting information for an MBMS service to UE, where the UE detects the recounting indication information and responding to the recounting indication information by establishing a radio resource control (RRC) connection or initiating a cell update procedure according to the recounting indication information and received MBMS access information, and the RAN counts the number of UE(s) which have joined the MBMS service and are within a cell according to the state of the UEs respectively
DONG et al – the RNC confirms a counting response from the UE by means of sending a first message containing a Service ID list and a counting sequence number (CSN) to the UE when the CRNC receives a connection request from the UE, stores the CSN in the UE and starts a timer configured in the UE when the UE receives the first message

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468